 1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 2                                                                     EASTERN DISTRICT OF WASHINGTON

                            UNITED STATES DISTRICT COURT
 3                                                                      Dec 02, 2019
                           EASTERN DISTRICT OF WASHINGTON
 4                                                                          SEAN F. MCAVOY, CLERK



 5
     UNITED STATES OF AMERICA,                       No. 2:19-CR-00111-WFN-10
 6
 7                         Plaintiff,                ORDER GRANTING
                                                     DEFENDANT’S MOTION FOR
 8                         v.                        RELEASE PENDING TRIAL
 9
     HEATHER ELAINE KEATING,                         MOTION GRANTED
10
                                                      (ECF Nos. 439)
11                         Defendant.
12
           Defendant having completed inpatient substance abuse treatment, now
13
     moves the Court for an order permitting her to remain out of custody on conditions
14
     pending trial herein. Defendant recites in her motion that neither the United States,
15
     nor U.S. Probation oppose this request.
16
           Being fully advised, the Court finds that there are conditions that will
17
     reasonably assure the safety of the community and Defendant’s appearance for
18
     future proceedings.
19
           Accordingly, IT IS ORDERED Defendant’s Motion, ECF No. 439, is
20
     GRANTED. Defendant shall be released on the following:
21
22                          STANDARD CONDITIONS OF RELEASE
23
     (1)   Defendant shall not commit any offense in violation of federal, state or local
24         law. Defendant shall advise the supervising Pretrial Services Officer and
25         defense counsel within one business day of any charge, arrest, or contact with
           law enforcement. Defendant shall not work for the United States government
26
           or any federal or state law enforcement agency, unless Defendant first notifies
27         the supervising Pretrial Services Officer in the captioned matter.
28



     ORDER - 1
 1   (2)   Defendant shall immediately advise the court, defense counsel and the U.S.
           Attorney in writing before any change in address and telephone number.
 2
 3   (3)   Defendant shall appear at all proceedings as required and shall surrender for
           service of any sentence imposed as directed.
 4
 5   (5)   Defendant shall not possess a firearm, destructive device or other dangerous
           weapon.
 6
 7   (6)   Defendant shall report to the United States Probation Office at such times and
 8         in such manner as they direct.

 9   (7)   Defendant shall contact defense counsel at least once a week.
10
     (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
11         for any person who is under indictment for a crime punishable by
12         imprisonment for a term exceeding one year, to possess, ship or transport in
           interstate or foreign commerce any firearm or ammunition or receive any
13
           firearm or ammunition which has been shipped or transported in interstate or
14         foreign commerce.
15
     (9)   Defendant shall refrain from the use or unlawful possession of a narcotic drug
16         or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
17         by a licensed medical practitioner in conformance with Federal law.
           Defendant may not use or possess marijuana, regardless of whether Defendant
18         has been authorized medical marijuana under state law.
19
     (10) Defendant shall surrender any passport and Enhanced Driver’s License to
20
          Pretrial Services and shall not apply for replacements.
21
22                            ADDITIONAL CONDITIONS

23   (18) Refrain from any use of alcohol.
24
              SUBSTANCE ABUSE EVALUATION AND TREATMENT
25
26         If Defendant is required to submit to a substance abuse evaluation, inpatient
     or outpatient treatment, the following shall apply:
27
28



     ORDER - 2
 1         Defendant shall complete treatment indicated by an evaluation or
     recommended by Pretrial Services and shall comply with all rules of a treatment
 2   program. Defendant shall be responsible for the cost of testing, evaluation and
 3   treatment, unless the United States Probation Office should determine otherwise.
     The United States Probation Office shall also determine the time and place of testing
 4   and evaluation and the scope of treatment.
 5
            Prior to commencing any evaluation or treatment program, Defendant shall
 6
     provide waivers of confidentiality permitting the United States Probation Office and
 7   the treatment provider to exchange without qualification, in any form and at any
 8   time, any and all information or records related to Defendant’s conditions of release
     and supervision, and evaluation, treatment and performance in the program. It shall
 9   be the responsibility of defense counsel to provide such waivers.
10
           Following any evaluation or treatment ordered here, Defendant shall complete
11   any recommended aftercare program.
12
     (26) Outpatient Treatment: Defendant shall participate in an outpatient
13
          substance abuse treatment program as directed by Pretrial Services
14
15   (27) Prohibited Substance Testing: If random urinalysis testing is not done
          through a treatment program, random urinalysis testing shall be
16        conducted through Pretrial Services, and shall not exceed six (6) times
17        per month. Defendant shall submit to any method of testing required by the
          Pretrial Service Office for determining whether the Defendant is using a
18        prohibited substance. Such methods may be used with random frequency and
19        include urine testing, the wearing of a sweat patch, a remote alcohol testing
          system, and/or any form of prohibited substance screening or testing.
20
          Defendant shall refrain from obstructing or attempting to obstruct or tamper,
21        in any fashion, with the efficiency and accuracy of prohibited substance
22        testing.

23         IT IS SO ORDERED.

24         DATED December 2, 2019.

25
                                 _____________________________________
26                                         JOHN T. RODGERS
27                                UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 3
